Exhibit 10.2

 

THE SECURITIES REPRESENTED BY THIS WARRANT OR ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR VALUE UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS COVERING SUCH
SECURITIES, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER, PLEDGE OR OTHER
DISTRIBUTION FOR VALUE IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

WARRANT

 

TO PURCHASE 5,973 SHARES OF COMMON STOCK

OF

 

PW Eagle, Inc.

 

THIS CERTIFIES THAT, for good and valuable consideration, 406 22nd, LLC, a
Minnesota limited liability company (the “Buyer”), or its registered assigns, is
entitled to subscribe for and purchase from PW Eagle, Inc., a Minnesota
corporation (the “Company”), at any time after the date hereof up to and
including 5:00 p.m. Minneapolis, Minnesota time on March     , 2009 (the
“Expiration Date”), Five Thousand Nine Hundred Seventy-Three (5,973) fully paid
and nonassessable shares of the Common Stock of the Company at the price of
$0.01 per share (the “Warrant Exercise Price”), subject to the antidilution
provisions of this Warrant. The shares which may be acquired upon exercise of
this Warrant are referred to herein as the “Warrant Shares.” As used herein, the
term “Holder” means the Buyer, any party who acquires all or a part of this
Warrant as a registered transferee of the Buyer, or any record holder or holders
of the Warrant Shares issued upon exercise, whether in whole or in part, of the
Warrant. As used herein, the term “Common Stock” means and includes the
Company’s presently authorized common stock $.01 par value, and shall also
include any capital stock of any class of the Company hereafter authorized which
shall not be limited to a fixed sum or percentage in respect of the rights of
the Holders thereof to participate in dividends or in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution, or winding up of the
Company.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1. Exercise; Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by this Warrant may be exercised by the Holder hereof, in
whole or in part (but not as to a fractional share of Common Stock), by written
notice of exercise (in the form attached hereto) delivered to the Company at the
principal office of the Company prior to the Expiration Date and accompanied or
preceded by the surrender of this Warrant along with a check in payment of the
Warrant Exercise Price for such shares.

 

1



--------------------------------------------------------------------------------

2. Exchange and Replacement. Subject to Sections 1 and 7 hereof, this Warrant is
exchangeable upon the surrender hereof by the Holder to the Company at its
office for new Warrants of like tenor and date representing in the aggregate the
right to purchase the number of Warrant Shares purchasable hereunder, each of
such new Warrants to represent the right to purchase such number of Warrant
Shares (not to exceed the aggregate total number purchasable hereunder) as shall
be designated by the Holder at the time of such surrender. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction, or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant; provided,
however, that if the Buyer shall be such Holder, an agreement of indemnity by
such Holder shall be sufficient for all purposes of this Section 2. This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement. The Company shall pay all expenses,
taxes (other than stock transfer taxes), and other charges payable in connection
with the preparation, execution, and delivery of Warrants pursuant to this
Section 2.

 

3. Issuance of the Warrant Shares.

 

(a) The Company agrees that the shares of Common Stock purchased hereby shall be
and are deemed to be issued to the Holder as of the close of business on the
date on which this Warrant shall have been surrendered for exercise and the
payment made for such Warrant Shares as aforesaid. Subject to the provisions of
the next section, certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time, not exceeding thirty (30) days
after the rights represented by this Warrant shall have been so exercised, and,
unless this Warrant has expired, a new Warrant representing the right to
purchase the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be delivered to the Holder
within such time.

 

(b) Notwithstanding the foregoing, however, the Company shall not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws. Such Holder
shall also provide the Company with written representations from the Holder and
the proposed transferee satisfactory to the Company regarding the transfer or,
at the election of the Company, an opinion of counsel reasonably satisfactory to
the Company to the effect that the proposed transfer of this Warrant or
disposition of shares may be effected without registration or qualification
(under any Federal or State law) of this Warrant or the Warrant Shares. Upon
receipt of such written notice and either such representations or opinion by the
Company, such Holder shall be entitled to transfer this Warrant, or to exercise
this Warrant in accordance with its terms and dispose of the Warrant Shares, all
in accordance with the terms of the notice delivered by such Holder to the
Company, provided that an appropriate legend, if any, respecting the aforesaid
restrictions on transfer and disposition may be endorsed on this Warrant or the
certificates for the Warrant Shares. Nothing herein, however, shall obligate the
Company to effect registration under federal or state securities laws. If a
registration is not in effect and if an exemption is not available when the
Holder seeks to exercise the Warrant, the Warrant exercise period will be
extended, if need be, to prevent the Warrant from expiring, until such time as
either registration become effective or an exemption is available, and the
Warrant shall then remain exercisable for a period of at least thirty (30)
calendar days from the date the Company delivers to the Holder written notice of
the availability of such registration or exemption. The Holder agrees to execute
such documents and make such representations, warranties, and agreements as may
be required solely to comply with the exemption relied upon by the Company, or
the registration made, for the issuance of the Warrant Shares.

 

4. Covenants of the Company. The Company covenants and agrees that all Warrant
Shares will, upon issuance, be duly authorized and issued, fully paid,
nonassessable, and free from all taxes,

 

2



--------------------------------------------------------------------------------

liens, and charges with respect to the issue thereof except for all taxes, liens
and charges imposed by the Holder. The Company further covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved for the
purpose of issue or transfer upon exercise of the subscription rights evidenced
by this Warrant a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant.

 

5. Antidilution Adjustments. The provisions of this Warrant are subject to
adjustment as provided in this Section 5.

 

(a) The Warrant Exercise Price shall be adjusted from time to time such that in
case the Company shall hereafter:

 

  (i) pay any dividends on any class of stock of the Company payable in Common
Stock or securities convertible into Common Stock;

 

  (ii) subdivide its then outstanding shares of Common Stock into a greater
number of shares; or

 

  (iii) combine outstanding shares of Common Stock, by reclassification or
otherwise;

 

then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event shall (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price determined by dividing (a) the number of
shares of Common Stock outstanding immediately prior to such event, multiplied
by the then existing Warrant Exercise Price, by (b) the total number of shares
of Common Stock outstanding immediately after such event (including the maximum
number of shares of Common Stock issuable in respect of any securities
convertible into Common Stock), and the resulting quotient shall be the adjusted
Warrant Exercise Price per share. An adjustment made pursuant to this Subsection
shall become effective immediately after the record date in the case of a
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.
If, as a result of an adjustment made pursuant to this Subsection, the Holder of
any Warrant thereafter surrendered for exercise shall become entitled to receive
shares of two or more classes of capital stock or shares of Common Stock and
other capital stock of the Company, the Board of Directors (whose determination
shall be conclusive) shall determine the allocation of the adjusted Warrant
Exercise Price between or among shares of such classes of capital stock or
shares of Common Stock and other capital stock. In the event that at any time as
a result of an adjustment made pursuant to this Subsection, the Holder of any
Warrant thereafter surrendered for exercise shall become entitled to receive any
shares of the Company other than shares of Common Stock, thereafter the Warrant
Exercise Price of such other shares so receivable upon exercise of any Warrant
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to Common Stock
contained in this Section 5.

 

(b) Upon each adjustment of the Warrant Exercise Price pursuant to Section 5(a)
above, the Holder of each Warrant shall thereafter (until another such
adjustment) be entitled to purchase at the adjusted Warrant Exercise Price the
number of shares, calculated to the nearest full share, obtained by multiplying
the number of shares specified in such Warrant (as adjusted as a result of all
adjustments in the Warrant Exercise Price in effect prior to such adjustment) by
the Warrant Exercise Price in effect prior to such adjustment and dividing the
product so obtained by the adjusted Warrant Exercise Price.

 

3



--------------------------------------------------------------------------------

(c) In case of any consolidation or merger to which the Company is a party other
than a merger or consolidation in which the Company is the continuing
corporation, or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, or in
the case of any statutory exchange of securities with another corporation
(including any exchange effected in connection with a merger of a third
corporation into the Company), that shall be effected in such a way that holders
of Common Stock shall be entitled to receive stock, securities or assets with
respect to or in exchange for shares of Common Stock (such stock, securities or
assets being hereinafter referred to as “substituted property”) with respect to
or in exchange for such Common Stock, then, there shall be no adjustment under
Subsection (a) of this Section and as a condition of such reorganization,
reclassification, consolidation, merger or sale, the Holder hereof shall have
the right to purchase and receive upon the basis and upon the terms and
conditions specified herein and in lieu of the Warrant Shares immediately
theretofore purchasable and receivable upon the exercise of this Warrant, such
substituted property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable upon the
exercise of this Warrant had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case, if
necessary, appropriate adjustment shall be made in the application of the
provisions set forth in this Section with respect to the rights and interests
thereafter of any Holders of the Warrant, to the end that the provisions set
forth in this Section (including without limitation provisions for adjustment of
the Warrant Exercise Price and of the number of Warrant Shares purchasable upon
exercise of the Warrant) shall thereafter correspondingly be made applicable, as
nearly as may reasonably be, in relation to any shares of stock and other
securities and property thereafter deliverable on the exercise of the Warrant.
The provisions of this Subsection shall similarly apply to successive
consolidations, mergers, statutory exchanges, sales or conveyances.

 

(d) Upon any adjustment of the Warrant Exercise Price, then and in each such
case, the Company shall within ten (10) days after the date when the
circumstances giving rise to the adjustment occurred give written notice
thereof, by first-class mail, postage prepaid, addressed to the Holder as shown
on the books of the Company, which notice shall state the Warrant Exercise Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares of Common Stock purchasable at such price upon the exercise of
this Warrant, setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.

 

6. No Voting Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a shareholder of the Company.

 

7. Notice of Transfer of Warrant or Resale of the Warrant Shares.

 

(a) Subject to the sale, assignment, hypothecation, or other transfer
restrictions set forth in Section 1 hereof, the Holder, by acceptance hereof,
agrees to give written notice to the Company before transferring this Warrant or
transferring any Warrant Shares of such Holder’s intention to do so, describing
briefly the manner of any proposed transfer. Promptly upon receiving such
written notice, the Company shall present copies thereof to the Company’s
counsel and to counsel to the original purchaser of this Warrant. If in the
opinion of each such counsel the proposed transfer may be effected without
registration or qualification (under any federal or state securities laws), the
Company, as promptly as practicable, shall notify the Holder of such opinion,
whereupon the Holder shall be entitled to transfer this Warrant or to dispose of
Warrant Shares received upon the previous exercise of this Warrant, all in
accordance with the terms of the notice delivered by the Holder to the Company;
provided that an appropriate legend may be endorsed on this Warrant or the
certificates for such Warrant Shares respecting restrictions upon transfer
thereof necessary or advisable in the opinion of counsel to the Company and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the

 

4



--------------------------------------------------------------------------------

Securities Act of 1933, as amended (the “1933 Act”), and applicable state
securities laws; and provided further that the Holder and prospective transferee
or purchaser shall execute such documents and make such representations,
warranties, and agreements as may be required solely to comply with the
exemptions relied upon by the Company for the transfer or disposition of the
Warrant or Warrant Shares.

 

(b) If in the opinion of either of the counsel referred to in this Section 7,
the proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares the Company shall promptly give written notice thereof to the Holder, and
the Holder will limit its activities in respect to such as, in the opinion of
both such counsel, are permitted by law.

 

8. Fractional Shares. Fractional shares shall not be issued upon the exercise of
this Warrant, but in any case where the Holder would, except for the provisions
of this Section, be entitled under the terms hereof to receive a fractional
share, the Company shall, upon the exercise of this Warrant for the largest
number of whole shares then called for, pay a sum in cash equal to the sum of
(a) the excess, if any, of the Fair Market Value (as defined in Section 10(d))
of such fractional share over the proportional part of the Warrant Exercise
Price represented by such fractional share, plus (b) the proportional part of
the Warrant Exercise Price represented by such fractional share.

 

9. No Registration Rights. The Holder of this Warrant shall have no registration
rights with respect to the Warrant Shares.

 

10. Miscellaneous. Whenever reference is made herein to the issue or sale of
shares of Common Stock, the term “Common Stock” shall include any stock of any
class of the Company other than preferred stock with a fixed limit on dividends
and a fixed amount payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company.

 

The Company will not, by amendment of its Articles of Incorporation or through
reorganization, consolidation, merger, dissolution or sale of assets, or by any
other voluntary act or deed, avoid or seek to avoid the observance or
performance of any of the covenants, stipulations or conditions to be observed
or performed hereunder by the Company, but will, at all times in good faith,
assist, insofar as it is able, in the carrying out of all provisions hereof and
in the taking of all other action which may be necessary in order to protect the
rights of the Holder hereof against dilution.

 

The representations, warranties and agreements herein contained shall survive
the exercise of this Warrant. References to the “holder of” include the
immediate holder of shares purchased on the exercise of this Warrant, and the
word “holder” shall include the plural thereof. This Common Stock Purchase
Warrant shall be interpreted under the laws of the State of Minnesota.

 

All shares of Common Stock or other securities issued upon the exercise of the
Warrant shall be validly issued, fully paid and non-assessable, and the Company
will pay all taxes due and payable by the issuer in respect of the issuance
thereof.

 

Notwithstanding anything contained herein to the contrary, the holder of this
Warrant shall not be deemed a Shareholder of the Company for any purpose
whatsoever until and unless this Warrant is duly exercised.

 

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PW Eagle, Inc. has caused this Warrant to be signed by its
duly authorized officer and this Warrant to be dated March     , 2004.

 

“Company”

PW Eagle, Inc.

By        

--------------------------------------------------------------------------------

Its

       

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

To: PW Eagle, INC.

 

NOTICE OF EXERCISE OF WARRANT — To Be Executed by the Registered Holder in Order
to Exercise the Warrant

 

The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase for cash,                          of the shares issuable upon the
exercise of such Warrant, and requests that certificates for such shares
(together with a new Warrant to purchase the number of shares, if any, with
respect to which this Warrant is not exercised) shall be issued in the name of

 

                   

--------------------------------------------------------------------------------

       

(Print Name)

Please insert social security

or other identifying number

of registered Holder of

        

certificate (                    )

     

Address:

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

Dated:                     

            

--------------------------------------------------------------------------------

       

Signature*

 

* The signature on the Notice of Exercise of Warrant must correspond to the name
as written upon the face of the Warrant in every particular without alteration
or enlargement or any change whatsoever. When signing on behalf of a
corporation, partnership, trust or other entity, PLEASE indicate your
position(s) and title(s) with such entity.

 

7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

To be signed only upon authorized transfer of Warrants.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
                             the right to purchase the securities of PW Eagle,
Inc. to which the within Warrant relates and appoints                         ,
attorney, to transfer said right on the books of PW Eagle, Inc with full power
of substitution in the premises.

 

Dated:                     

            

--------------------------------------------------------------------------------

       

(Signature)

 

        

Address:

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

 

8